MEMORANDUM **
Oscar Marino Diaz-Ramos, a native and citizen of Colombia, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s denial of his application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the agency’s conclusion that Diaz-Ramos lacked credibility because Diaz-Ramos’ testimony and application contained inconsistencies going to the heart of his claim. See id. at 1043. For instance, although Diaz-Ramos testified that his mother’s arms were broken by someone in order to obtain information from her about his whereabouts, he omitted this incident from his application. This is a significant event that goes to the heart of his claim and Diaz-Ramos offered no satisfactory explanation for omitting it from his application. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003) (upholding an adverse credibility finding based on a pivotal omission from the alien’s asylum application going to the heart of the claim).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.